Citation Nr: 0941534	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-34 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for residuals of a fracture of the right navicular bone.

2.  Entitlement to an initial rating higher than 10 percent 
for residuals of a fracture of the left distal radius and 
left ulnar styloid.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO granted 
service connection for residuals of a fracture of the right 
navicular bone (right wrist disability), and for residuals of 
a fracture of the left distal radius and left ulnar styloid 
(left wrist disability).  The RO assigned a 10 percent rating 
for each wrist disability, effective February 7, 2005.  The 
Veteran appealed that decision by requesting higher ratings 
for his right and left wrist disabilities.  

The Board notes that the October 2005 rating decision also 
included sixteen other issues, which the Veteran included in 
a notice of disagreement (NOD) he submitted in March 2006.  
In his substantive appeal (VA Form 9), however, the Veteran 
specifically limited his appeal to the claims for higher 
initial ratings for his right and left wrist disabilities.  
Therefore, these are the only two issues on appeal at this 
time.  38 C.F.R. § 20.200 (2009).

In his substantive appeal, the Veteran also requested a 
hearing before a Veterans Law Judge of the Board in 
Washington, D.C.  In a May 2007 letter, he was notified that 
the Veteran's hearing was scheduled for June 27, 2007.  
However, he did not appear, provided no explanation for his 
absence, and did not request to reschedule his hearing.  The 
Board therefore deems his hearing request withdrawn.  See 38 
C.F.R. § 20.702(d) (2009).


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  The Veteran's wrists are not ankylosed. 

3.  Nonunion of the left radius or left ulnar is not present.


CONCLUSIONS OF LAW

1.  The criteria have not been met for an initial rating 
higher than 10 percent for residuals of a fracture of the 
right navicular bone.  38 U.S.C.A. § 1155 (West 2009); 38 
C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Codes 5003, 5010, 5214, 
5215 (2009).

2.  The criteria have not been met for an initial rating 
higher than 10 percent for residuals of a fracture of the 
left distal radius and left ulnar styloid.  38 U.S.C.A.     § 
1155 (West 2009); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic 
Codes 5003, 5010, 5214, 5215 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the Veteran's claims have been properly developed for 
appellate review.  The Board will then address the claims on 
their merits, providing relevant VA laws and regulations, 
the relevant factual background, and an analysis of its 
decision.  

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Proper notice 
from VA must inform the claimant of any information and 
medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist 
the claimant in obtaining; and (3) that the claimant is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1) (2009); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman 
v. Nicholson, 483 F.3d 1311 (2007).

In this case, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the Veteran in March 2005, prior to the initial adjudication 
of his claims for service connection in October 2005.  The 
courts have held that once service connection is granted, as 
in this case, the claim is substantiated; therefore, 
additional VCAA notice is not required because the intended 
purpose of the notice has been fulfilled, and any defect in 
the notice is not prejudicial.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 
128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In these types of cases, once a NOD has been filed contesting 
a downstream issue such as the initial evaluation assigned 
for the disability, only the notice requirements for a rating 
decision and statement of the case (SOC) described in 38 
U.S.C.A. § 5104 and § 7105 control as to the further 
communications with the claimant, including as to what 
evidence is necessary to establish a more favorable decision 
with respect to downstream elements of the claim.  And since 
the RO issued an SOC concerning the propriety of the initial 
10 percent ratings assigned for the disabilities on appeal, 
no further notice is legally required.  Thus, all notice 
under the VCAA has been provided.

In addition, VA has fulfilled its duty to assist the Veteran 
by obtaining all relevant evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all medical records the 
Veteran and his representative cited as relevant to his 
claims. The Veteran also was afforded a VA compensation 
examination in August 2005 to determine the nature and 
severity of his service-connected right and left wrist 
disabilities, which the Board finds to be adequate for rating 
purposes.  See Caffrey v. West, 6 Vet. App. 377 (1994).  
Accordingly, the Board finds that no further notification or 
assistance is needed to meet the requirements of the VCAA or 
Court.




II.  Increased Ratings for Right and Left Wrist Disabilities

The service treatment records show that the Veteran fractured 
his right navicular bone and left distal radius and left 
ulnar styloid while on active duty.  On February 7, 2005, he 
filed a claim for service connection for residuals of these 
injuries.  In October 2005, the RO granted both claims and 
assigned a 10 percent rating for residuals of a fracture of 
the right navicular bone, and a 10 percent rating for 
residuals of a fracture of the left distal radius and left 
ulnar styloid, both of which became effective on February 7, 
2005, the date of claim.  The Veteran now seeks a disability 
rating higher than 10 percent for each wrist disability.

Since the Veteran's claims arise from his disagreement with 
the initial ratings assigned following the grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(holding that, when a veteran timely appeals his initial 
rating, VA must consider whether his rating should be 
"staged" to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the course of his appeal).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

This Veteran's right and left wrist disabilities are 
currently rated under Diagnostic Code (DC) 5010, which 
provides that arthritis due to trauma and substantiated by X-
ray findings is to be rated as degenerative arthritis.  See 
38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. 
§ 4.71a, DC 5003.  

Limitation of motion of the wrist is rated under DC 5215.  
This code authorizes a maximum 10 percent rating for 
limitation of motion of either wrist if dorsiflexion is less 
than 15 degrees or palmar flexion is limited in line with the 
forearm.  38 C.F.R. § 4.71a, DC 5215.  According to the 
Schedule for Rating Disabilities, normal motion of the wrist 
is defined as dorsiflexion of 70 degrees, palmar flexion of 
80 degrees, ulnar deviation of 45 degrees, and radial 
deviation of 20 degrees.  See 38 C.F.R. § 4.71a, Plate I 
(2009).

As the Veteran is receiving the maximum rating under DC 5215, 
the Board must consider the application of DC 5214 which 
provides for higher ratings for ankylosis of the wrist.  
Ankylosis is "[s]tiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint."  Disney v. Brown, 9 Vet. App. 79, 81 
(1996) (quoting from Stedman's Medical Dictionary 87 (25th 
ed. 1990).  

Under DC 5214, a 20 percent rating is assigned for favorable 
ankylosis of the minor wrist and a 30 percent rating for 
favorable ankylosis of the major wrist in 20 degrees to 30 
degrees of dorsiflexion.  A 30 percent rating is assigned for 
ankylosis of the minor wrist and 40 percent for the major arm 
in any other position, except favorable (a 40 percent rating 
is warranted for the dominant wrist).  A 40 percent rating 
for the minor arm and a 50 percent rating for the major arm 
requires unfavorable ankylosis in any degree of palmar 
flexion, or with ulnar or radial deviation.  See 38 C.F.R. § 
4.71a, DC 5214.

In this case, however, neither wrist is ankylosed.  The only 
evidence for consideration is the August 2005 VA examination 
report, which shows that both wrists have motion in every 
direction.  Range-of-motion testing revealed that the right 
wrist demonstrated dorsiflexion of 60 degrees, palmar flexion 
of 80 degrees, radial deviation of 20 degrees, and ulnar 
deviation of 30 degrees, while the left wrist demonstrated 
dorsiflexion of 70 degrees, palmar flexion of 70 degrees, 
radial deviation of 20 degrees, and ulnar deviation of 30 
degrees.  Thus, since neither wrist is ankylosed, a 
disability rating greater than 10 percent is not warranted 
for either disability under DC 5214.  

Since the Veteran's left wrist disability also involved a 
fracture of the distal radius and the ulnar styloid, the 
Board has also considered the potential application of DC 
5211 (impairment of the ulna) and DC 5212 (impairment of the 
radius).  38 C.F.R. § 4.71a, DCs 5211, 5212.  These code 
provisions provide ratings higher than 10 percent where 
evidence shows nonunion of the ulna or radius.  Here, 
however, there is no evidence of any nonunion of either the 
left ulna or left radius, thereby rendering DCs 5211 and 5212 
inapplicable.  

The August 2005 VA examination report also notes that the 
Veteran's left elbow demonstrated pain-free motion from zero 
degrees of extension to 145 degrees of flexion.  These 
findings preclude a disability rating higher than 10 percent 
under DCs 5206 and 5207, for limitation of flexion and 
extension of the forearm. 38 C.F.R. § 4.71a, DCs 5206, 5207 
(2009).  In fact, these findings reflect full extension and 
flexion of the left forearm according to the Schedule for 
Rating Disabilities.  See 38 C.F.R. § 4.71a, Plate I (2009).

In DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995), the Court 
held that where evaluation is based on limitation of motion, 
the question of whether pain and functional loss cause 
additional disability must be considered.  See 38 C.F.R. 
4.40, 4.45, and 4.59 (2009).  However, consideration of 
functional loss due to pain is not required when, as in this 
case, the current rating is the maximum disability rating 
available for limitation of motion concerning the wrists.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

In any event, even assuming for the sake of argument that 
these provisions apply, the August 2005 VA examination report 
notes that there was no subjective complaints of painful 
motion concerning either wrist, and that repetitive movements 
did not cause any additional limitation of motion of either 
wrist.  The Veteran's left elbow also demonstrated normal 
extension and flexion without pain.  Thus, there would be no 
basis to assign a disability rating higher than 10 percent 
for either disability under 38 C.F.R. 4.40, 4.45, and 4.59 
(2009).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
for an initial rating higher than 10 percent for his 
residuals of a fracture of the right navicular bone, and for 
an initial rating higher than 10 percent for residuals of a 
fracture of the left distal radius and left ulnar styloid.  
As the preponderance of the evidence is against the Veteran's 
claims, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b).

The Board also finds that the schedular 10 percent ratings 
are not inadequate, such that the claim should be referred to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation. 38 C.F.R. § 3.321(b)(1).  In other 
words, there is no evidence that either wrist disability has 
independently caused marked interference with employment or 
has required frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating higher than 10 percent for residuals of a 
fracture of the right navicular bone is denied.

An initial rating higher than 10 percent for residuals of a 
fracture of the left distal radius and left ulnar styloid is 
denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


